DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s Response
	In Applicant’s response dated 07/15/2022, Applicant amended Claims 2, 5 – 9, 12 – 16 and 19 – 21; and argued against all objections and rejections previously set forth in the Office Action dated 03/15/2022. 
	In light of Applicant’s amendments and remarks, the previously set forth objections are withdrawn.
	In light of Applicant’s amendment and remarks, the previously set forth rejection under 35 U.S.C. 112 is withdrawn. 
	In light of the terminal disclaimer filed on 07/15/2022, the previously set forth double patenting rejection is withdrawn.
	
Status of the Claims
	Claims 2 – 21 are rejected under pre-AIA  35 U.S.C. 103(a).

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2 – 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindsay et al. (US 2010/0306043) (hereinafter, Lindsay) in view of Holt et al. (US 2009/0327863) (hereinafter, Holt) and in further view of Koeppel et al. (US 2005/0177401) (Hereinafter, Koeppel).

Regarding Claim 2, Lindsay teaches a method (See Lindsay abstract) comprising: 
receiving, by a server, a request to access a particular webpage of a content provider, the request including an identification of a user device (Lindsay in par 0036, teaches that the event logger may also log various other events occurring in the system 100, for example, messages received from members requesting information, members logging in to the system 100 or logging out from the system 100, members updating their profile, or similar events that are considered significant for purposes of logging. If the advertisement server 140 presents an advertisement based on particular characteristics, the event logger logs the characteristics being tested when an advertisement is presented. Lindsay in par 0039, further teaches that a member has accessed the system and is using one or more features, such as the member's account or home page, at which point the advertisement is shown. The advertisement may display information in the form of text or images. The text or the images may contain hyperlinks to websites that provide further information related to the brand being advertised. The advertisement is placed in a user interface presented to the member, for example a browser used for navigating the internet);
retrieving tracking data associated with a set of objects, the set of objects having been transmitted to users via one or more webpages operated by one or more third-party providers, the tracking data identifying a subset of objects that were transmitted to the user device (Lindsay in par 0023, teaches that an advertisement may be targeted to a set of members based on attributes of the member. Measurement of the effectiveness of an advertising campaign is desirable to advertisers who wish to evaluate an advertising campaign and improve its effectiveness. Lindsay in par 0024, further teaches that if the advertisement presents a specific fact related to a product, a set of poll questions can inquire about the member's awareness of the specific fact. Lindsay in par 0036, teaches that the event log 150 stores the information logged using structures that allow batch processing of the information. The batch processing of the event logs may be performed periodically at an interval that accumulates sufficient number of logs useful for processing. A log may store information that allows identification of an advertisement or advertising campaign associated with the event. This information allows a post processor to derive the set membership of the member ID and the experimental set that the member ID is associated with at a later stage if necessary. Lindsay in par 0037 and Fig. 1, further teaches that a poll manager 155 identifies what actions were taken for each set of members. The poll manager 155 use the information of the members to determine sets of members to whom questions associated with an advertising campaign are sent. The questions sent to the members by the poll manager may inquire about the impact of the advertisement by measuring the awareness of specific products advertised by the advertising campaign. If a member provides answers to the questions, the poll manager stores the results in poll results store 160. The poll analyzer analyzes the poll results collected in order to quantify the impact of the advertising campaign. The results of the poll analyzer can be viewed by an advertiser);
executing a ranking formula on the subset of objects, the ranking formula being configured to rank the subset of objects based on the tracking data (Lindsay in par 0024, further teaches that the comparison of the two or more sets of members is performed by presenting the members with questions aimed at measuring the effectiveness of the advertising campaign. For example, if the advertisement presents a specific fact related to a product, a set of poll questions can inquire about the member’s awareness of the specific fact. Lindsay in par 0038, further teaches that the poll manager 155, poll results store 160, and the poll analyzer 165 may be executed on a computer maintained by a third party that specializes in conducting and analyzing polls whereas the remaining modules are executed by a website that shows the advertisements);
defining specialized media based on the tracking data and the rank of the subset of objects (Lindsay in par 0024, further teaches that if the advertisement presents a specific fact related to a product, a set of poll questions can inquire about the member's awareness of the specific fact. This allows evaluation of the advertisement to measure how effectively the advertisement is increasing product awareness. Lindsay in par 0030, further teaches that an advertisement may be targeted to members who used the system at least five times a week for the past month and who have used a gift giving application within the last three days. Lindsay in par 0051, further teaches that exposure information can be used to retarget advertisements based on whether a user has already been exposed to the advertisement, or based on the number of impressions for the user. For example, an advertiser can use the advertisement exposure information to determine whether to serve another advertisement to a particular user of the plurality of users. The determination can be based on various intentions of the advertiser, such as whether the advertiser wants to send the advertisement again to an exposed user, to send the advertisement only to unexposed users, or to provide a second related advertisement only to users who have been exposed to a first advertisement);
However, Lindsay does not specifically disclose facilitating a presentation of a customized version of the particular webpage by the content provider, the customized version of the particular webpage including the particular webpage and the specialized media.  
Holt teaches personalization of content of a web site for a user based on a website that a user arrives (See Holt’s Abstract). Holt in par 0005, teaches that browsing patterns are usually tracked by saving specific visitor identification and behavior information in a “cookie” stored by the user’s browser and updated during each visit. For example a web site may log each customer’s buying history and, based on that history, recommends specific purchases. Holt in par 0027, teaches that a user may visit a website which includes hyperlinks to webpages available from the server computer. In the event a user click on such hyperlinks, the browser sends a request to the server for a webpage referenced in the hyperlink and located on the server. Holt in par 0053 – 0054 ad Fig. 4, teaches that the originating page displays a sponsor section which includes a list of hyperlinks to organizations' websites sponsoring the conferences. A user clicks on the hyperlink 410 to view IBM's website.
Holt in par 0028, further teaches that the server may personalize the requested page based on an analysis of the page referenced by the referral URL. To perform this functions, the memory of the server may include a set of metrics. Holts in par 0034, teaches that while the user navigates pages available from the target site, the service process collect a set of metrics. Metrics 126 may reflect activity performed by a user on the target page. For example, the target page may be a “home page” for a given site and include links to a variety of additional content available from the given site. The visiting user’s navigation activity may be captured by metrics126, this information may be used to determine whether content that was personalized based on a referring page is in fact useful to the visiting user. If the user does not access any of the personalized content, then the categorization of the target page may need to be updated. Holt in par 0053 – 0056 and Fig. 4, further teaches an example of an originating page 400 displayed in a browser. The originating page 400 is a website presenting details of a conference directed to the Java® programming language. The originating page 400 displays a sponsor section 408 which includes a list of hyperlinks to organizations' websites sponsoring the conferences. Illustratively, IBM is listed as a sponsor and a hyperlink 410 to IBM’s website is displayed under the sponsor section. A user clicks the hyperlink 410 to view IBM’s website. Upon clicking the hyperlink 410, an http request to access IBM’s website is sent to an http server 120 hosting IBM’s website. Further, the browser 174 may include a referrer header with the http request to supply the http server 120 with the URL of the originating page. Once IBM’s web server receives the http request and captures the referrer URL, the page content served to the user may be personalized, based on the content of the referring webpage. In other words, portions of IBM’s website may be personalized based on the content located at the referrer URL. Holt in par 0057 – 0058 and Fig. 5, further teaches an example HTML page 500 personalized in response to an http request from a particular referrer page. Content of a referring page may be retrieved and analyzed to determine one or more categories of content to which the referring page is related. Based on the categories, content served in response to an http request may be personalized. Doing so may improve the relevance of content on the target site and improve effectiveness of advertisements presented on the target page.
	Accordingly, Holt teaches a method that track user interaction with a webpage and in response to selecting a hyperlink displayed with the webpage, the method personalized the target web page that is associated with the entity representing the hyperlink presented in the webpage.
	Therefore, it would be obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Holt with the teaching as in Lindsay to personalize a webpage for a user in response to the user interaction with the displayed advertisement. The motivation for doing so would have been to provide the user with a personalized web page, thus improving the relevance of content on the target site, improving the effectiveness of advertisements presented on the target page, and generally providing users with a better browsing experience (See Holt par 0058).
	However, Lindsay in view of Holt does not specifically disclose wherein the tracking data includes an indication of a number of times in which content associated with an object is presented to the user device.
	Koeppel in par 0011, teaches that users view the content delivered in the web pages and may select hyperlinks to other subpages of a web site or to entirely different web sites. Providers may track user interactions with the web server including visits, sale, buying trends and product/service preferences—all at the user level. Koeppel in par 0013, further teaches that conventional implementations of target advertising attempt to present appropriate information, or advertisements, to selected users. These implementations monitor and collect limited user response information, along with information associated with the advertisement presented to the users. The advertisement information generally includes the particular advertisement presented, the number of times the advertisement was presented, the advertisements selected by a user, and the Web pages on which these advertisements were presented.
	Koeppel in par 0039, further teaches that an analytical program, executing in the web server analyzes the collected user event data to determine the effectiveness of the content presented on the web page
	Koeppel in par 0070 and Fig. 1, further teaches that analysis system 170 may also generate analytical program rules that enable analytical program 115 to automatically make decisions on the effectiveness of presented content, based on the collected user response data. For example, one type of analytical program rule may analyze the percentage of time a number of versions of a Web page that has been rendered by Web server 110, in relation to a proportional "click-through" percentage for each particular version.
	Therefore, it would be obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Koeppel with the teaching as in Lindsay and Holt to collect tracking data associated with the presented content. The motivation for doing so would have been to effectively measure the effectiveness of advertisements presented to the users (See Koeppel’s par 0013).

Regarding Claim 3, Lindsay in view of Holt and in further view of Koeppel teaches the limitations contained in parent Claim 2. Holt further teaches:
 wherein the specialized media is an application that executes within the customized version of the particular webpage (Holt in par 0020, teaches that the routines executed to implement the embodiments, may be part of an operating system or a specific application, component, program, module, object or sequence of instructions. Holt in par 0028, further teaches that the server may personalize the requested page based on an analysis of the page referenced by the referral URL. Holts in par 0034, teaches that while the user navigates pages available from the target site, the service process collect a set of metrics. Holt in par 0053 – 0056 and Fig. 4, further teaches an example of an originating page 400 displayed in a browser. The originating page 400 is a website presenting details of a conference directed to the Java® programming language. The originating page 400 displays a sponsor section 408 which includes a list of hyperlinks to organizations' websites sponsoring the conferences. Illustratively, IBM is listed as a sponsor and a hyperlink 410 to IBM’s website is displayed under the sponsor section. A user clicks the hyperlink 410 to view IBM’s website. Upon clicking the hyperlink 410, an http request to access IBM’s website is sent to an http server 120 hosting IBM’s website. Further, the browser 174 may include a referrer header with the http request to supply the http server 120 with the URL of the originating page. Once IBM’s web server receives the http request and captures the referrer URL, the page content served to the user may be personalized, based on the content of the referring webpage. In other words, portions of IBM’s website may be personalized based on the content located at the referrer URL).

Regarding Claim 4, Lindsay in view of Holt and in further view of Koeppel teaches the limitations contained in parent Claim 2. Lindsay further teaches:
wherein the tracking data is associated with the one or more third-party providers (Lindsay in par 0037 and Fig. 1, further teaches that a poll manager 155 identifies what actions were taken for each set of members. The poll manager 155 use the information of the members to determine sets of members to whom questions associated with an advertising campaign are sent. The questions sent to the members by the poll manager may inquire about the impact of the advertisement by measuring the awareness of specific products advertised by the advertising campaign. If a member provides answers to the questions, the poll manager stores the results in poll results store 160. The poll analyzer analyzes the poll results collected in order to quantify the impact of the advertising campaign. The results of the poll analyzer can be viewed by an advertiser).

Regarding Claim 5, , Lindsay in view of Holt and in further view of Koeppel teaches the limitations contained in parent Claim 2. Koeppel further teaches:
wherein the specialized media is a popup window that includes content associated with a top-ranked object of the subset of objects (Koeppel in par 0012, teaches that when a user accesses a Web page associated with a provider, using a Web browser such as Netscape Navigator or Microsoft Internet Explorer, a banner advertising the provider's products or services appears on the Web page. This banner may be presented by the Web page's provider, or may be provided by a third party advertisement server. When an interested user selects the advertisement (by "clicking through" on the banner) the user is generally forwarded to another Web page or site associated with the advertisement. This page or site may be the third party advertiser's home page. The success of the advertisement is based upon the user's response, in this case, the user "clicking through" the advertisement or banner, to receive more information on the content advertised).

Regarding Claim 6, Lindsay in view of Holt and in further view of Koeppel teaches the limitations contained in parent Claim 2. Lindsay further teaches:
wherein the ranking formula is configured to rank the subset of objects further based on a third-party provider of the one or more third-party providers that provided the content associated with the object (Lindsay in par 0024, further teaches that if the advertisement presents a specific fact related to a product, a set of poll questions can inquire about the member's awareness of the specific fact. This allows evaluation of the advertisement to measure how effectively the advertisement is increasing product awareness. Lindsay in par 0030, further teaches that an advertisement may be targeted to members who used the system at least five times a week for the past month and who have used a gift giving application within the last three days. Lindsay in par 0030, further teaches that an advertisement may be targeted towards women younger than 30 years of age, who live in the San Francisco Bay area, are graduates from a list of specific colleges and universities, are members of a group of users of the online system. The criteria can also specify attributes regarding the member's behavior within or outside of the online system (or a combination of both), such as frequency of use of the system, length of time on the system, and access or use of specific features of the system or destinations outside the system. For example, an advertisement may be targeted to members who used the system at least five times a week for the past month and who have used a gift giving application within the last three days. The targeting criteria can comprise any data available to the online system and can be combined in any manner).

Regarding Claim 7, Lindsay in view of Holt and in further view of Koeppel teaches the limitations contained in parent Claim 2. Lindsay further teaches:
wherein the ranking formula is configured to rank the subset of objects based on a time interval between when at least one object of the subset of objects was transmitted to the user device and receiving the request to access the particular webpage (Lindsay in par 0023, teaches that an advertisement may be targeted to a set of members based on attributes of the member. Measurement of the effectiveness of an advertising campaign is desirable to advertisers who wish to evaluate an advertising campaign and improve its effectiveness. Lindsay in par 0024, further teaches that if the advertisement presents a specific fact related to a product, a set of poll questions can inquire about the member's awareness of the specific fact. This allows evaluation of the advertisement to measure how effectively the advertisement is increasing product awareness. Lindsay in par 0036, teaches that the event log 150 stores the information logged using structures that allow batch processing of the information. The batch processing of the event logs may be performed periodically at an interval that accumulates sufficient number of logs useful for processing. A log may store information that allows identification of an advertisement or advertising campaign associated with the event. This information allows a post processor to derive the set membership of the member ID and the experimental set that the member ID is associated with at a later stage if necessary).  

Regarding Claim 8, Lindsay in view of Holt and in further view of Koeppel teaches the limitations contained in parent Claim 2. Lindsay further teaches:
 wherein the specialized media is associated with a separate communication channel (Lindsay in par 0036, teaches that the actions of the advertisement server 140 are logged by the event logger 145 to event log 150. For example, each time an advertisement is shown to a member, the corresponding event is logged by the event logger 145 in the event log 150. Similarly, if an advertisement is withheld from the member by the advertisement server 140, the event is logged by the event logger 145 in the event log 150. Any variations in a campaign for additional sets of users are also logged by the event logger 145. The event logger may also log various other events occurring in the system 100, for example, messages received from members requesting information, members logging in to the system 100 or logging out from the system 100, members updating their profile, or similar events that are considered significant for purposes of logging).

Regarding Claims 9 – 15, these Claims merely recites a system comprising: one or more data processors; a non-transitory computer-readable storage medium containing instructions which, when executed by the one or more data processors (See Lindsay par 0056), cause the one or more data processors to perform operations as similarly recited in claims 2 – 8 respectively. Accordingly, Lindsay in view of Holt and in further view of Koeppel teaches/suggests every limitation of Claims 9 – 15 as indicated in the above rejections of Claims 2 – 8 respectively.

Regarding Claims 16 – 21, these Claims merely recites a non-transitory computer-readable storage medium containing instructions which, when executed by one or more data processors, cause the one or more data processors to perform operations as similarly recited in Claims 2 – 5, 7 and 8 respectively. Accordingly, Lindsay in view of Holt and in further view of Koeppel teaches/suggests every limitation of Claims 16 – 21 as indicated in the above rejections of Claims 2 – 5, 7 and 8 respectively.



Response to Arguments
Applicant’s arguments, see remarks page 2, filed 07/15/2022, with respect to the rejection(s) of claim(s) 2 – 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lindsay, Holt and Koeppel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/           Primary Examiner, Art Unit 2176